          Case 7:20-cv-08303-KMK Document 13 Filed 04/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RONALD C. GREENLAND,
                                                                    20-CV-8303 (KMK)
                                Movant,
                                                                    21-CV-2325 (KMK)
                    -against-
                                                                    17-CR-0065 (KMK)
UNITED STATES OF AMERICA,
                                                                         ORDER
                                Respondent.

KENNETH M. KARAS, United States District Judge:

       The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not

be summarily dismissed as being without merit, hereby ORDERS that the Clerk of Court shall

electronically notify the Criminal Division of the U.S. Attorney’s Office for the Southern District

of New York that this order has been issued.

       On October 5, 2020, Movant Ronald C. Greenfield filed a motion under 28 U.S.C.

§ 2255, challenging the legality of his sentence entered in United States v. Greenland, No. 17-

CR-0065 (KMK) (S.D.N.Y. June 4, 2018), aff’d, No. 18-1761 (2d Cir. Feb. 19, 2020). See

Greenland v. United States, No. 20-CV-8303 (KMK). By order dated October 30, 2020, the

Court ordered the U.S. Attorney’s Office to answer, and on January 19, 2021, the Government

filed its response. (Id. Dkt. Nos. 3, 10.)

       On March 15, 2021, Movant filed a second motion under 28 U.S.C. § 2255, challenging

the legality of his sentence entered in United States v. Greenland, No. 17-CR-0065 (KMK)

(S.D.N.Y. June 4, 2018), aff’d, No. 18-1761 (2d Cir. Feb. 19, 2020). See Greenland v. United

States, No. 21-CV-2325 (KMK). When a second § 2255 motion is filed before a first § 2255

motion challenging the same conviction is final, district courts generally must treat the second

§ 2255 motion as an amendment or a supplement to the pending motion rather than as a

successive motion. See Ching v. United States, 298 F.3d 174 (2d Cir. 2002).
         Case 7:20-cv-08303-KMK Document 13 Filed 04/01/21 Page 2 of 3




       The Court therefore construes this second pro se § 2255 motion as a supplemental filing

to Greenland’s original § 2255 motion. The Court deems this supplement to be incorporated as

part of his application for relief under § 2255. The Clerk of Court is therefore directed to: (a) file

the second pro se § 2255 motion in Greenland v. United States, No. 21-CV-2325 (KMK) (Dkt.

No. 1), as an amended § 2255 motion in Greenland v. United States, No. 20-CV-8303 (KMK);

and (b) administratively close the action opened under No. 21-CV-2325 (KMK).

       The Court directs the U.S. Attorney’s Office to address any new grounds for relief

contained in this new filing. The Court will consider an application for an extension of time if

the government deems it necessary. Movant shall have thirty days from the date on which

Movant is served with Respondent’s answer to file a response. Absent further order, the motion

will be considered fully submitted as of that date.

       All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case.

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Movant and note

service on the docket.

       The Clerk of Court is directed to: (a) file the second pro se § 2255 motion in Greenland v.

United States, No. 21-CV-2325 (KMK) (Dkt. No. 1), as an amended § 2255 motion in Greenland

v. United States, No. 20-CV-8303 (KMK); and (b) administratively close the action opened under

No. 21-CV-2325 (KMK).

       The U.S. Attorney’s Office is directed to address any new grounds for relief contained in

this new filing. The Court will consider an application for an extension of time if the government

deems it necessary.



                                                  2
           Case 7:20-cv-08303-KMK Document 13 Filed 04/01/21 Page 3 of 3




         Movant shall have thirty days from the date on which Movant is served with

Respondent’s answer to file a response.

         Because Movant has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     March 31, 2021
           White Plains, New York

                                                  KENNETH M. KARAS
                                                  United States District Judge




                                                  3
